          Case 1:19-cr-00677-LTS Document 68 Filed 10/06/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x

UNITED STATES OF AMERICA
                                                          CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                          MONEY JUDGMENT
JALEN DOMINGUEZ,
                                                           19 Cr. 677 (L TS)
                        Defendant.

----------------------------------                   x

               WHEREAS, on or about September 19, 2019, JALEN DOMINGUEZ (the

"Defendant"), among others, was charged in an Indictment, 19 Cr. 677 (LTS) (the "Indictment"),

with conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349

(Count One), wire fraud, in violation of Title 18, United States Code, Sections 1343 and 2 (Count

Two), and aggravated identity theft, in violation of Title 18, United States Code, Sections

1028A(a)(l), 1028A(b), and 2 (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

982(a)(l)(C)and Title 28, United States Code, Section 246l(c), of any and all property, real and

personal, that constitutes or is derived from, proceeds traceable to the commission of the offenses

charged in Counts One and Two, including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the commission of the offenses charged

in Counts One and Two;

               WHEREAS, on or about October 6, 2020, the Defendant pled guilty to Count Two

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(l )(C), a sum of
          Case 1:19-cr-00677-LTS Document 68 Filed 10/06/20 Page 2 of 4



money equal to $254,544 in United States currency, representing proceeds traceable to the

commission of the offense charged in Count Two of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $254,544 in United States currency representing the amount of proceeds traceable to

the commission of the offense charged in Count Two of the Indictment that the Defendant

personally obtained;

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment cannot

be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Elizabeth A. Espinosa of counsel, and the Defendant, and his counsel, Calvin Garber,

Esq., that:

               1.      As a result of the offense charged in Count Two of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $254,544 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count Two of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.      Pursuant to Rule 32.2(b)( 4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JALEN

DOMINGUEZ, and shall be deemed part of the sentence of the Defendant, and shall be included

in the judgment of conviction therewith.
          Case 1:19-cr-00677-LTS Document 68 Filed 10/06/20 Page 3 of 4



               3.      All payments on the outstanding money judgment shall be made by

postal money order, bank or certified check, made payable, in this instance, to the United States

Department of Treasury, and delivered by mail to the United States Attorney's Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

St. Andrew's Plaza, New York, New York 10007 and shall indicate the Defendant's name and

case number

               4.      The United States Department of Treasury or its designee shall be

authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,

and the United States shall have clear title to such forfeited property.

               5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money

Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.
          Case 1:19-cr-00677-LTS Document 68 Filed 10/06/20 Page 4 of 4



               9.             The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District ofNew York ~


By:
                                                                  DATE
       Assistant United States Attorney
       One St. Andrew's Plaza
       New York, NY 10007
       (212)637-2216
                        !j

JALEN   DO~MINW                                                     / 'l
                                                                   I        ,   /   ,--,
                                                                   1      ' I
                                                                   (1' _I/_
                                                                  __        ,_.c, / 01     l , u,
By:                          &}/'
        JAL DOMINGUEZ                                             DATE




By:
                    I

        CALVIN GARBER, ESQ
                             (/1 ~!;_~1                           ____.{~0 /0 {20 UJ
                                                                  DATE
        Attorney for Defendant
        Garber & Garber
        225 Broadway Suite 905
        New York, NY 10007
        (212) 267-6130
        cgarber@garberandgarberesq s. com




                                                                  DATE
                                                                       w\01 d'O
 HON     BLE LAURA TAYLOR SWAIN
 UNITED STATES DISTRICT JUDGE
